DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Jenkins (Reg. no. 70,836) on 08/20/2021.
The application has been amended as follows:	
14. (Currently Amended) The power amplifying circuit according to Claim [[5]] 6, wherein the termination circuit is connected to the emitter of the first transistor such that the termination circuit is configured to short-circuit the second-order harmonic to the ground voltage via the emitter of the first transistor.
16. (Currently Amended) The power amplifying circuit according to Claim 3, wherein the inductance element comprises a wiring line of a substrate of the power amplifying circuit.
 17. (Currently Amended) The power amplifying circuit according to Claim 4, wherein the inductance element comprises a wiring line of a substrate of the power amplifying circuit.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Dunn, J., “Active bias control”, published in EDN, on November 6, 2018 and Zhang et al. (CN 110190824A) teach active bias circuit similar to the invention for RF power HBT (first) transistor (Q3 of Dunn in Fig. 2 and T1 of Zhang in Fig. 3 respectively) with collector of a bias (i.e. second) transistor (Q2 of Dunn in Fig. 
Moreover, none of the prior arts teaches that the emitter of the bias (i.e. the second transistor) is connected to the emitter of the RF power (i.e. the first) transistor while the base of the second transistor is supplied with a predetermined voltage.
Hence none of the prior arts separately nor are these prior arts collectively teaches all limitations of the independent claim 1, therefore, claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art, Nitesh et. al., “A 0.8 mm2 Sub-GHz GaAs HBT Power Amplifier for 5G Application Achieving 57.5% PAE and 28.5 dBm Maximum Linear Output Power”, published in IEEE Access 24 October 2019, made of record and not relied upon is considered pertinent to applicant's disclosure. Nitesh teaches active bias circuit for RF power HBT (first) transistor with collector of a bias (second) transistor connected to the base of the first transistor and a second harmonic termination at the output of the RF power transistor as claimed, however, due to the date of publication, the art doesn’t qualify as a prior art for claim rejections. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843